DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                    
This office action is in response to the RCE filed on 09/10/2021.  Claims 41-52 remain pending with claims 41 and 46 have been amended.                                                      

Response to Arguments
Applicant's arguments filed 9/10/2021 have been fully considered but they are not persuasive.               
In the remarks, Applicants made one main argument.  
Applicant submits that Chauvin and Wang, taken individually or together, fail to teach or suggest at least these elements in the manner claimed in claim 41.  Chauvin basically describes a scroll wheel on a mouse and not a knob assembly defining an annular cavity.  The only feature in Chauvin that can be described as having an annular cavity is the wheel support 740, as the inside is hollowed out to support the wheel.  However, the wheel support does not resemble or operate as a knob under any reasonable interpretation, and further is not rotatable, as currently amended, nor is a magnetically attractable armature described.  Chauvin also fails to describe an electromagnet.  The Office Action appears to equate sensor 730 with an electromagnet because “sensor 730 is a magnetic sensor with electric power line 1 connected to it.”  However, sensor 730 is clearly defined in Chauvin as “a magnetic sensor which can measure the absolute position of the rotation of wheel 710” and further describes implementations includes a Circular Vertical Hall Device (CVHD), COMS-based CVHD, or similar type.  Chauvin, paragraph [0069].  One of ordinary skill in the art would not confuse an electromagnetic with a magnetic sensor, and both types of devices are well defined in the corresponding Specifications.  Further, there is no indication of magnet 710 interesting with a “magnetically attractable armature” to generate ratcheting feedback in response to rotation of the knob assembly, which again highlights the fact that the wheel support 740 cannot rotate.  Applicant agrees with the Office Action that Chauvin does not disclose a clutch mechanism, a friction disc assembly, and an electromagnet in the manner claimed.  As such, Chauvin fails to teach or suggest at least claim elements, as recited in amended claim 41.  Wang fails to remedy these deficiencies in Chauvin.  As it stands, Wang does not describes a rotatable knob with a annular cavity and magnetically attractable armature, much less an electromagnet that shifts a friction disc assembly to cause a ratchet assembly to operate in a particular manner.                         
This argument is not persuasive.  The wheel assembly 700 is a knob assembly defining an annular cavity (see figures 7A/7B and sections [0067], [0068], [0069], [0070]; i.e., the annular cavity between wheel 710 and the magnet 720, wherein the wheel 710 is rotatable).  The wheel 710 is a magnetically attractable armature (see section [0068]).  And the magnet 720 can be an electromagnet (see section [0068]).  Furthermore, Wang also teaches utilization of an electromagnet (see section [0024]), as the rejection is a 103 rejection.  Wang teaches a variable-tooth gears system with an electromagnet inside, configured to mesh with a disc having convex teeth and concave groove to implement continuously variable shifting and continuously clutching via magnetic induction interactions between the magnetic field and the inducing current (see sections [0023], [0024]) in order to overcome low mechanic efficiency caused by friction transmission (see section [0003]).  The variable-tooth gears system with an electromagnet inside, configured to mesh with a disc having convex teeth and concave groove to implement continuously variable shifting and continuously clutching via magnetic induction interactions between the magnetic field and the inducing current, is a perfect example/implementation of “magnetically attractable armature” to generate ratcheting feedback in response to rotation of a knob assembly.  Chauvin and Wang are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of .                                     

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 41-52 are rejected under 35 U.S.C. 103 as being unpatentable over Chauvin et al (US 2011/0025311), hereafter as Chauvin, in view of Wang (US 2007/0200208).                   
RE claim 41, Chauvin discloses the invention substantially as claimed.                       
Chauvin discloses that an electronic input device (see sections [0002], [0004], [0005]), comprising: a rotatable knob assembly defining an annular cavity and comprising a magnetically attractable armature (see section [0066], figures 7A-7C; i.e., assembly 700 having annual cavity and comprising magnetically attractable armature 710, wherein the wheel 710 is rotatable); a ratchet assembly disposed within the annual cavity and comprising a ring magnet (see sections [0092], [0090], [0068]; i.e., roller wheel with 24 mechanical ratchets built within, and ring magnet 720 all contained in assembly in figures 7A-7C); and an electromagnet (see sections [0069], [0071]; i.e., sensor 730 is a magnetic sensor with electric power line 1 connected to it) to use direction of its magnetic field to measure the absolute position of the wheel 710 (i.e., a disc assembly), and the amplitude of the magnetic field to obtain information about the tilt of the wheel 710 (see section [0089]), furthermore the electromagnet (i.e., sensor 730; see section [0097) is used for providing the ratchet feedback for 
However, Chauvin does not specifically disclose a clutch mechanism, comprising: a friction disc assembly, and an electromagnet configured to generate a magnetic field that shifts the friction disc assembly between a first position in which the friction disc assembly engages the ratchet assembly and a second position in which the friction disc assembly is disengaged from the ratchet assembly.                   
Wang teaches a variable-tooth gears system with an electromagnet inside, configured to mesh with a disc having convex teeth and concave groove to implement continuously variable shifting and continuously clutching via magnetic induction interactions between the magnetic field and the inducing current (see sections [0023], [0024]) in order to overcome low mechanic efficiency caused by friction transmission (see section [0003]).  Continuously variable shifting and continuously clutching the disc having convex teeth and concave groove by the electromagnet which generating magnetic field inside the variable-tooth gears system teaches that a clutch mechanism comprising an electromagnet configured to generate magnetic field that shifts the friction disc assembly between a first position in which the disc engages a ratchet assembly (i.e., convex teeth and concave groove is a ratchet assembly), and a second position in which the disc is disengaged from the ratchet assembly.                 
Chauvin and Wang are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify Chauvin by including the variable-tooth gears system from Wang in order to overcome low mechanic efficiency caused by friction.  Because Wang’s clutch mechanism is designed for overcoming low mechanic efficiency caused by friction transmission.                        

RE claim 43, Chauvin in view of Wang teach that the magnetic field emitted by the electromagnet is a first magnetic field and the ring magnet is a first ring magnet wherein the clutch mechanism further comprising a second ring magnet that emits a second magnetic field and wherein the friction disc assembly is configured to complete a magnetic circuit when the friction disc assembly is in the second position that shifts the second magnetic field towards the ratchet assembly (see figures 10&14 of Chauvin and sections [0024], [0049] of Wang, and rationale above).                   
RE claim 44, Chauvin in view of Wang disclose that the clutch mechanism comprises a spring that biases the friction disc assembly towards the first position (see section [0092] of Chauvin, and sections [0010], [0047], [0059], [0060], [0089], [0090] of Wang).               
RE claim 45, Chauvin in view of Wang disclose that when the friction disc assembly is engaging the ratchet assembly in the first position the spring pushes the friction disc assembly against the ratchet assembly to oppose rotation of the ratchet assembly when the knob assembly is rotated (see sections [0010], [047], [0059], [0060], [0089], [0090], [0106], [0107] of Wang, and rationale above).              
RE claim 46, Chauvin discloses the invention substantially as claimed.                       
Chauvin discloses that an electronic input device (see sections [0002], [0004], [0005]), comprising: a ratchet assembly (see figures 6A-6D and its associated depictions), comprising: a first armature having a first plurality of radially protruding teeth (see figures 6A-6D and its associated depictions), a ring magnet disposed on the first armature and emitting a magnetic field (see section [0068]; i.e., ring magnet 720); and a rotatable knob assembly, comprising: a knob enclosing the ratchet assembly within an annular cavity (see sections [0066], [0085], figures 7A-7C; i.e., assembly 700 having 
However, Chauvin does not specifically disclose a second armature having a second plurality of radially protruding teeth, the first plurality of teeth being aligned with the second plurality of teeth.               
Wang teaches a first armature having a first plurality of radially protruding teeth and a second armature having a second plurality of radially protruding teeth aligned with the first plurality of radially protruding teeth (see figure 1 and its associated depictions) for continuously variable transmission (see section [0004]).                     
Chauvin and Wang are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify Chauvin by including the variable-tooth gears system having a second plurality of radially protruding teeth from Wang in order to achieve continuously variable transmission of the ratchet assembly.                          
RE claim 47, Chauvin in view of Wang disclose that the resistance to rotation of the knob assembly is caused by a changing distance between the axially protruding teeth and the radially protruding teeth (see figure 1 and its associated depictions in Wang).                        
RE claim 48, Chauvin in view of Wang disclose that the axially protruding teeth are arranged at the same radially interval as the radially protruding teeth of the first and second armatures (see figure 1 and its associated depictions of Wang).                         

RE claim 50, Chauvin in view of Wang disclose that a clutch mechanism configured to remove the varying amount of resistance by allowing the ratchet assembly to rotate with the knob assembly (see figures 6A-6D, 7A, 14 and its associated depiction in Chauvin, and figure 1 and its associated depiction in Wang).                               
RE claim 51, Chauvin in view of Wang disclose that the clutch mechanism comprises a friction disc configured to oppose rotation of the ratchet assembly (see figures 6A-6D, 7A, 14 and its associated depiction in Chauvin, and figure 1 and its associated depiction in Wang).                   
RE claim 52, Chauvin in view of Wang disclose that a touch sensor disposed within the knob and configured to receive touch input along at least one of the a top surface of the knob and lateral surface of the knob (see Chauvin sections [0008], [0010], [0017], [0022]).                           

     Conclusion                        
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.               
Larose et al (US 2018/0214730): 
disclose that a plurality of the MR fluid clutch apparatus are each associated with a respective modulation interface, and further comprising a single one of the torque source, the input of .                     
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED TZENG whose telephone number is (571)272-7565.  The examiner can normally be reached on Weekdays from 2PM to 10PM.                
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.                             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                


/FRED TZENG/Primary Examiner, Art Unit 2625                                                                                                                                                                                                        


FFT
September 17, 2021